47 N.J. 238 (1966)
220 A.2d 111
JOHN J. CARROLL, PLAINTIFF-APPELLANT,
v.
CITY OF CAMDEN, A MUNICIPAL CORPORATION, THE HOUSING AUTHORITY OF THE CITY OF CAMDEN, A BODY CORPORATE AND POLITIC, AND THE CAMDEN CITY PLANNING BOARD, A BODY CORPORATE, POLITIC AND A MUNICIPAL AGENCY, AND THE DELAWARE RIVER PORT AUTHORITY OF PENNSYLVANIA AND NEW JERSEY, A BODY CORPORATE AND POLITIC, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued May 23, 1966.
Decided June 6, 1966.
Mr. Carlton W. Rowand argued the cause for appellant.
Mr. Joseph M. Nardi, Jr. argued the cause for respondent City of Camden.
Mr. Mark H. Watson argued the cause for respondent The Delaware River Port Authority of Pennsylvania and New Jersey (Mr. Thomas F. Connery, Jr., attorney).
Mr. Martin F. McKernan filed a statement on behalf of respondent The Housing Authority of the City of Camden.
The opinion of the court was delivered PER CURIAM.
The appeal is dismissed for want of a substantial constitutional question.
For dismissal  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  6.
Opposed  None.